 390DECISIONS OF NATIONAL, LABOR RELATIONS BOARDTeamsters Local Union 284, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America andThe Dispatch Printing Company and ColumbusMailers Union, Local 103, affiliated with Inter-national Typographical Union. Case 9-CD-386June 4, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by the Dispatch Printing Compa-ny, herein called the Employer, alleging thatTeamsters Local Union 284, affiliated with the In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Respondent or the Teamsters, had violat-ed Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forc-ing or requiring the Employer to assign certainwork to employees represented by the Teamstersrather than to employees represented by ColumbusMailers Union, Local 103, affiliated with Interna-tional Typographical Union, herein called the Mail-ers.Pursuant to notice, a hearing was held beforeHearing Officer Damon W. Harrison, Jr., on No-vember 26, 1980. All parties appeared and were af-forded full oportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, an Ohio corporation, is engaged in the pro-duction and sale of newspapers at its Columbus,Ohio, facility. During the past year, the Employerhad gross revenues in excess of $500,000 and,during that same period, purchased and receivedgoods and materials valued in excess of $50,000 di-rectly from sources located outside the State ofOhio. We find that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and it will effectuate the purposes ofthe Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Team-sters Local Union 284, affiliated with the Interna-256 NLRB No. 63tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, and ColumbusMailers Union, Local 103, affiliated with Interna-tional Typographical Union, are labor organiza-tions within the meaning of Section 2(5) of theAct.111. THE DISPUTEA. Background and Facts of the DisputeThe Employer publishes and distributes the Co-lumbus Dispatch, the Wednesday evening andSunday morning editions of which include a sup-plement consisting of comics, advertising, and spe-cial sections. The dispute arose out of a proposedchange in the procedure for handling the preprint-ed, preinserted supplements as they are transportedfrom the mailing room to the loading dock andplaced into delivery trucks.Under the present method of handling the sup-plements, employees represented by the Mailersstack the supplements on skids in the mailing room.When the Employer's trucks are ready to beloaded, the skids are moved to a chute that con-nects to a conveyor belt on the loading dock andeach bundle is placed in the chute. The bundledrops onto the belt conveyor and proceeds to theappropriate truck loader where a Mailers-represent-ed employee guides the bundle onto a roller con-veyor extending into the back of the truck. Oncethe bundle reaches the end of the roller conveyor,the Teamsters-represented driver lifts the bundleoff the conveyor and stacks it in the truck.The Employer's proposed method of loadingsupplements involves moving entire skids of sup-plements from the mailing room to the circulationtrucks by means of forklifts and an elevator. Theskids of supplements will be moved by forklift-typetrucks, loaded intact on the freight elevator, andtransported to the loading dock level. The skidswill then be removed from the elevator by a walk-ing-type lift and placed on the edge of the loadingdock. The foregoing functions are to be performedby employees represented by the Mailers. TheTeamsters does not object to the Employer's pro-posed assignment of those tasks.The final step in the new process, i.e., the load-ing of the skids into the delivery trucks, is thework in dispute. A riding-type forklift located onthe garage floor will lift the skids off the deck andplace them into the delivery trucks which areparked some distance from the loading dock.During this procedure the prongs of the forkliftwill extend into the truck, but the forklift operatorwill not enter the vehicle. After the skid is placed TEAMSTERS, LOCAL 284391in the truck, the Teamsters-represented employeewill be in charge of the bundles as before.Both the Teamsters and the Mailers have beencertified as collective-bargaining representatives forunits of the Employer's employees and both havecollective-bargaining agreements with the Employ-er. The Teamsters contract states that it shall applyto employees "engaged in operating Company-owned trucks ...and the handling and hauling ofnewspapers and associated newspaper-like materials.... " The Mailers contract provides for coverageof "all mailing room work ...and includes ...routing of papers for loading platforms, all workpertaining to the loading platform including ...conveying of supplements, comic sections, maga-zines and supplies by push trucks, skid or lifttrucks, coming into the plant or within the plantThe Employer initially announced that it intend-ed to assign the work in dispute to employees rep-resented by the Mailers. However, after discussionwith both Unions on October 3, 1980, the Employ-er notified the Unions that it would conduct twotrials of its new procedure. The first trial was tooccur on October 10 with employees representedby the Mailers operating the forklift on the garagelevel and the second trial was to take place on Oc-tober 17 with Teamsters-represented employeesperforming the disputed work. On October 6, 1980,the Teamsters threatened to strike the Employer ifthe operation of the forklift on the garage levelwere assigned to employees represented by theMailers rather than to employees represented bythe Teamsters. As a result, the Employer post-poned implementation of its proposed supplementloading procedure and, on October 24, 1980, filed acharge alleging that the Teamsters violated Section8(b)(4)(D) of the Act by threatening to strike.B. The Work in DisputeThe work in dispute consists of the operation offorklifts or similar devices for the movement ofpreprinted, preinserted bundles from the dock areato delivery trucks at the Employer's facility in Co-lumbus, Ohio.C. The Contentions of the PartiesThe Employer, while specifically expressing thatit has no preference as to which union is assignedthe disputed work, believes the forklift work be-longs to employees represented by the Mailers. TheEmployer bases its belief on its interpretation ofthe collective-bargaining agreements and the factthat it would be more efficient for Mailers-repre-sented employees to perform the work.The Mailers contends that its contract with theEmployer, and the factors of skill and training,economy and efficiency of operation, and jobimpact favor an award of the work to employees itrepresents. It also argues that Mailers-representedemployees have historically been responsible fortransferring papers into the threshold of the truck,that employees represented by the Teamsters donot perform any work outside the trucks, and thatthe Employer indicated a preference for the Mail-ers by originally assigning the work to employeesrepresented by that Union.The Teamsters contends that the work should beawarded to employees it represents by virtue of thecollective-bargaining agreements, the employees'skills in loading and positioning bundles in trucks,and their experience in operating forklifts. TheTeamsters further asserts that the Mailers jurisdic-tion ends at the back of the delivery trucks andthat, as a consequence, Mailers-represented em-ployees do not have the right to enter the trucksand position loads therein.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dis-pute.The Teamsters has continuously asserted a claimto the work in dispute; in fact, the Employer andthe Teamsters stipulated that on or about October6, 1980, the Teamsters threatened to strike the Em-ployer if the disputed work were assigned to em-ployees represented by the Mailers rather than toemployees represented by the Teamsters. We there-fore find reasonable cause to believe that theTeamsters engaged in conduct which violated Sec-tion 8(b)(4)(D) of the Act. The parties also stipulat-ed, and we find, that the parties to this dispute arenot bound by any voluntary method for adjustingthe dispute. Accordingly, we find that this disputeis appropriate for resolution by the Board underSection 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various factors.However, very few of the factors usually relied onby the Board are relevant or are of any assistancehere.Both Unions have been certified as collective-bargaining representatives for units of the Employ-TEAMSTERS, LOCAL 284 39' 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDer's employees and have collective-bargainingagreements with the Employer. We find that thecontracts do not favor an award to either group ofemployees because neither agreement specificallyrefers to the work in dispute. Moreover, the recordestablishes that the assignment of the work toeither Union will not result in any loss of jobs toemployees and that employees represented by bothUnions possess the necessary skills to perform thedisputed work. The Employer never effectively as-signed the work to either Union and expresses nopreference concerning the assignment of the disput-ed work.With regard to economy and efficiency of oper-ation, the Employer's director of production, JamesTracy, testified at the hearing that it would bemore efficient to assign the disputed work to em-ployees represented by the Mailers because of theirfamiliarity in handling bundles on skids and theircapability of performing tasks that could be as-signed during periods of forced idle time. Tracyfurther testified that the Teamsters-represented em-ployees could quickly become accustomed to theskid loading operation but that, because the bulk ofthe Teamsters work is located at a warehouse ap-proximately I mile from the plant, there would beno work for those employees to perform during theidle time that would regularly arise out of the natu-ral flow of the work. We find that Tracy's unrefut-ed testimony concerning the employees' availabilityto perform other work during periods of forcedidle time favors an award of the disputed work toemployees represented by the Mailers.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors, we conclude thatemployees represented by the Mailers are entitledto perform the work in dispute. In making this de-termination, we are awarding the work in questionto employees who are represented by the Mailers,but not to that Union or its members. Our determi-nation is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of the Dispatch Printing Company,who are represented by Columbus Mailers Union,Local 103, affiliated with International Typo-graphical Union, are entitled to perform the oper-ation of forklifts or similar devices for the move-ment of preprinted, preinserted bundles from thedock area to delivery trucks at the Employer's fa-cility in Columbus, Ohio.2. Teamsters Local Union 284, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, isnot entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require the Dis-patch Printing Company to assign the disputedwork to employees represented by that labor orga-nization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Teamsters LocalUnion 284, affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, shall notify the RegionalDirector for Region 9, in writing, whether or not itwill refrain from forcing or requiring the Employ-er, by means proscribed by Section 8(b)(4)(D) ofthe Act, to assign the disputed work in a mannerinconsistent with the above determination.